DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a battery module comprising: a cell stack stacked in a first direction, a restraining member including a pair of restraining plates and a pair of sandwiching plates, wherein the restraining plates restrain the cell in the first direction and having a pair of restraining plate fixing portions that face in the first direction, wherein the sandwiching plates sandwich the cell stack in the third direction (the direction having the cell terminals), and wherein the restraining plate bodies are disposed between the cell stack and the sandwiching plate bodies; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Ishibashi et al. (WO 2018/235556, see English language equivalent US 2020/0099027) discloses a power supply device 100 (battery module) comprising a battery stack body 2 (cell stack) formed by stacking a plurality of secondary battery cells 1 having positive and negative (Figs 1-2, [0038]). A pair of end plates 3 are disposed at both ends of the battery stack body 2 (on the first and second surfaces, of the first direction). The battery stack body further has an upper side with terminals (fifth surface on one end in a third direction) and a lower side (sixth surface on the other end in the third direction) (see Fig 2), as well as a left and right side (one being the third surface and the other being the fourth surface, at ends of the second direction) (see Fig 2). Ishibashi further teaches binding bars 4 that resemble the claimed restraining plates, and insulating sheets 6 which resemble the sandwiching plates. However, the binding bars 4 are on the outside of the insulator sheets, and therefore does not teach that the restraining plate bodies (binding bars) are disposed between the cell stack and the sandwiching plate bodies (insulators). In addition, the binding bars attach to the end plates on the same side as the binding bars; that is, the binding bars do not meet the structure of having a pair of restraining plate fixing portions that face in the first direction (facing in the stacking direction).
Tokoo et al. (US 2016/0149180) discloses a battery module 9 including a battery block 8 with battery cells 1, wherein spacers/cell holders 2 intervene between the battery cells ([0026]). A guide member slidably supports the cell holders (abstract). The guide member includes a pair of side plates 4 opposite to side surface of the battery block 8 and a base plate 5 ([0027]). The material for the side plates 4 can be selected from various materials such as metal and resin ([0027]). The upper surface opposed portion 42 of the side plate 4 is provided with slits 44 at predetermined spaces in the sliding direction and is adapted to bias each cell holder in the direction perpendicular to the sliding direction when the upper surface opposed portion 42 is swaged downward to enable a bottom surface of the battery cell to be pressed downward ([0028]). While Tokoo teaches side plates 4 which compress the cells top to bottom (as the 
Fujii et al. (US 2014/0220391) discloses a power source apparatus provided with a battery stack. An outer binding piece 4 is aligned in the cell stacking direction and has edges with bent pieces that attach to end plates 34 (Fig 5). Moisture protection sheets 38 are positioned between the outer binding pieces 4 and the cells (i.e. in the same location as the claimed restraining plate). However, while the binding pieces have edges that wrap around the end plate (and therefore has fixing portions that face in the first [stacking] direction), Fujii does not provide a teaching to apply this type of configuration instead of a configuration where the binding members are attached to the same side of the end plate (as in Ishibashi). Fujii also only teaches a binding member restraining in the stacking direction, and does not teach a separate structure for sandwiching in the up-down (third) direction as claimed.
Fujii (US 2015/0144409) is similar to the above Fujii reference. A power source device has binding members 4 on the sides disposed as the outermost layers with edges that wrap to the end plates 3, and has insulating sheets 54 therebetween. However, while the binding members resemble the claimed restraining plates, and the insulating sheets 54 resemble the sandwiching plates, the positioning of these layers are opposite as claimed (i.e. the restraining plate is not between the sandwiching plate and the cell stack). Further, because the insulating sheets 54 are used for insulating, it would not have been obvious to either place the insulating sheet on the outside of the binding members, nor would have been obvious to reverse or 
Kawada et al. (US 2016/0013467) disclose an energy storage material having a cell stack, and has a pair of coupling bands 20a/b disposed on the sides of the stack (Fig 1). Each coupling band has folded portions 34a/36a and side ends 28a that wrap around to the end plates 18a/b (Fig 1). That is, Kawada teaches a single plate that performs the function as the claimed restraining plate and sandwiching plate; therefore, the reference does not teach or suggest separate restraining plate and sandwiching plate structures.
Toshioka et al. (US 2016/0036105) discloses a cell stack with insulating members 4/40 between outer frames 31 and the stack (Fig 4). The insulating members 4/40 appear to overhang the top and bottom (like a sandwich) of the cells, and the outer frame 31 has fixing portions that face the stacking direction (Figs 1 and 4). However, because Toshioka teaches the insulating members as insulating, it is neither obvious to place the insulating member on the outside of the outer frames, nor would have been obvious to reverse or change the shape of the insulating members with that of the outer frame because then the insulating member may not be in the location to provide the desired insulation. Using an alternative interpretation, the outer frames 31 have connecting portions 310/311 on the top and bottom of the outer frame, resembling a sandwiching function or plate. However, in this interpretation, the insulating members 4/40 do not appear to restrain the stack in the cell stacking direction, nor would the insulating member have fixing portions that face in the first direction.
Hoshino et al. (US 2016/0156006) is similar to the above Toshioka reference, and also does not teach or render obvious the claim limitations for substantially the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725